

116 S2074 IS: Mainstreaming Addiction Treatment Act of 2019
U.S. Senate
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2074IN THE SENATE OF THE UNITED STATESJuly 10, 2019Ms. Hassan (for herself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend section 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)) to eliminate the
			 separate registration requirement for dispensing narcotic drugs in
			 schedule III, IV, or V, such as buprenorphine, for maintenance or
			 detoxification treatment, and for other purposes.
	
 1.Short titleThis Act may be cited as the Mainstreaming Addiction Treatment Act of 2019. 2.Eliminating separate registration requirement for dispensing narcotic drugs in schedules III, IV, and V for maintenance or detoxification treatment (a)In generalSection 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)) is amended—
 (1)by striking paragraph (2); (2)by striking (g)(1) Except as provided in paragraph (2), practitioners who dispense narcotic drugs to individuals for maintenance treatment or detoxification treatment and inserting (g) Practitioners who dispense narcotic drugs (other than narcotic drugs in schedule III, IV, or V) to individuals for maintenance treatment or detoxification treatment;
 (3)by redesignating subparagraphs (A), (B), and (C) as paragraphs (1), (2), and (3), respectively; and (4)in paragraph (2), as redesignated, by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively.
				(b)Technical and conforming edits
 (1)Section 304 of the Controlled Substances Act (21 U.S.C. 824) is amended— (A)in subsection (a), by striking 303(g)(1) each place it appears and inserting 303(g); and
 (B)in subsection (d)(1), by striking 303(g)(1) and inserting 303(g). (2)Section 309A(a) of the Controlled Substances Act (21 U.S.C. 829a(a)) is amended by striking paragraph (2) and inserting the following:
					
 (2)the controlled substance— (A)is a narcotic drug in schedule III, IV, or V to be administered for the purpose of maintenance or detoxification treatment; and
 (B)is to be administered by injection or implantation;. (3)Section 520E–4(c) of the Public Health Service Act (42 U.S.C. 290bb–36d(c)) is amended, in the matter preceding paragraph (1), by striking information on any qualified practitioner that is certified to prescribe medication for opioid dependency under section 303(g)(2)(B) of the Controlled Substances Act and inserting information on any practitioner who prescribes narcotic drugs in schedule III, IV, or V of section 202 of the Controlled Substances Act for the purpose of maintenance or detoxification treatment.
 (4)Section 544(a)(3) of the Public Health Service Act (42 U.S.C. 290dd–3) is amended by striking any practitioner dispensing narcotic drugs pursuant to section 303(g) of the Controlled Substances Act and inserting any practitioner dispensing narcotic drugs for the purpose of maintenance or detoxification treatment.
 (5)Section 1833(bb)(3)(B) of the Social Security Act (42 U.S.C. 1395l(bb)(3)(B)) is amended by striking first receives a waiver under section 303(g) of the Controlled Substances Act on or after January 1, 2019 and inserting first begins prescribing narcotic drugs in schedule III, IV, or V of section 202 of the Controlled Substances Act for the purpose of maintenance or detoxification treatment on or after January 1, 2019.
 (6)Section 1834(o)(3)(C)(ii) of the Social Security Act (42 U.S.C. 1395m(o)(3)(C)(ii)) is amended by striking first receives a waiver under section 303(g) of the Controlled Substances Act on or after January 1, 2019 and inserting first begins prescribing narcotic drugs in schedule III, IV, or V of section 202 of the Controlled Substances Act for the purpose of maintenance or detoxification treatment on or after January 1, 2019.
 (7)Section 1866F(c)(3) of the Social Security Act (42 U.S.C. 1395cc–6(c)(3)) is amended— (A)in subparagraph (A), by inserting and at the end;
 (B)in subparagraph (B), by striking ; and and inserting a period; and (C)by striking subparagraph (C).
 (8)Section 1903(aa)(2)(C) of the Social Security Act (42 U.S.C. 1396b(aa)(2)(C)) is amended— (A)in clause (i), by inserting and at the end;
 (B)by striking clause (ii); and (C)by redesignating clause (iii) as clause (ii).
					3.National education campaign
 (a)In generalThe Secretary of Health and Human Services, acting through the Assistant Secretary for Mental Health and Substance Use, shall conduct a national campaign to educate practitioners with respect to the elimination of the separate registration requirement under section 303(g) of the Controlled Substances Act (21 U.S.C. 823(g)), as in effect on the day before the date of enactment of this Act, for dispensing narcotic drugs in schedule III, IV, and V for maintenance or detoxification treatment.
 (b)Required componentsThe national education campaign under subsection (a) shall— (1)encourage practitioners to integrate substance use treatment into their practices; and
 (2)include education on publicly available educational resources and training modules that can assist practitioners in treating patients with a substance use disorder.
				4.Community health aides and community health practitioners
 (a)Practice of telemedicineSection 102 of the Controlled Substances Act (21 U.S.C. 802) is amended— (1)in paragraph (54)(A), by striking clause (i) and inserting the following:
					
 (i)while the patient is— (I)being treated by, and physically located in, a hospital or clinic registered under section 303(f); or
 (II)for purposes of section 302(h), being treated by a community health aide or community health practitioner; and;
 (2)by redesignating paragraph (58) as paragraph (59); (3)by redesignating the second paragraph designated as paragraph (57) as paragraph (58);
 (4)by moving paragraphs (57), (58) (as so redesignated), and (59) (as so redesignated) 2 ems to the left; and
 (5)by adding at the end the following:  (60)The terms community health aide and community health practitioner have the meanings within the meaning of section 119 of the Indian Health Care Improvement Act (25 U.S.C. 1616l)..
 (b)Dispensation of narcotic drugs in schedule III, IV, or VSection 302 of the Controlled Substances Act (21 U.S.C. 822) is amended by adding at the end the following:
				
					(h)Dispensation of narcotic drugs in schedule III, IV, or V by certain practitioners
 (1)In generalNotwithstanding subsection (a)(2), a community health aide or community health practitioner may dispense a narcotic drug in schedule III, IV, or V, such as buprenorphine, or a combination of such drugs, to an individual for maintenance treatment or detoxification treatment (or both) without being registered under this title if the drug is prescribed by a practitioner through the practice of telemedicine.
 (2)PreemptionNotwithstanding section 708, a State may not require a community health aide or community health practitioner to be licensed by the State in order to dispense narcotic drugs in accordance with paragraph (1) of this subsection..